Notice of Pre-AIA  or AIA  Status
Claims 1, 5-8, 12-15, 18-19, 21, 23, 25, 27, and 32-36 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.



Response to Amendment
4.        The amendment filed on 12/02/2021 has been entered and considered by the examiner. By the amendment, claim 1 is amended. In view of the amendments made, examiner still found maintained the 103 rejection and an explanation is given below. 


                                                               Response to 103 Arguments
Applicant arguments
Applicants arguments based on the new added limitation are addressed in the rejection below. Examiner added the new art to teach the limitation copy a virtual processor state and non-pageable memory state to the peer host computer system. 

Claim Rejections - 35 USC § 103
5.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim(s) 1, 5-7, 21, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell U.S. Patent Publication No. 2005/0076155 in view of Khan et al. U.S. Patent No. 9733980 and further in view of Belay U.S. Patent Publication No. 2010/0250824.

Regarding claim 1
Lowell teaches identifying a virtual function I/O device associated with a virtual machine; (see para 23-29-The VMM commences emulation in the middle of the I/O device operation, the emulation could commence in the middle of an I/O sequence.  VMM has identified an interval between I/O sequences, the VMM can put the state machine for the emulated device in a start state, and commence emulation.) 

creating an emulated input/output (I/O) device corresponding to the virtual function I/O device; (See para 004, “In those other systems, the driver in the OS attempts to perform I/O as if that driver controlled the I/O device, but the VMM intercepts those attempts and instead performs the I/O on that driver's behalf, using the VMM device driver.  I/O performed in this manner is called "emulated I/O." When interrupts from an I/O device occur, interrupt handlers in the VMM drivers get control first.  They process the interrupt, and then, as needed, deliver the interrupt to the appropriate handler among the OS's device drivers.”)

substituting, the virtual machine, the virtual function I/O device with the emulated I/O device; (See para 003- to maintain the illusion alludes to the transparent substitution.)

intercepting, by a processing device of the first host computer system, a virtual machine call to the virtual function I/O device; (See para 23-29-I/O device to trap to a handler in the VMM. The VMM then allows the trapping access to proceed (414) by emulating the instruction, single stepping the machine, etc. Next, the VMM checks whether there is a valid transition in the state machine from the current state for the trapped operation (416). If there is not, the VMM returns the state machine to the start state and awaits another trap (410). If there is a valid transition for the trapped operation, the VMM updates the state of the state machine as usual and checks whether the state machine has reached an end state (418)

processing the intercepted virtual machine call using the emulated I/O device; (See para 23-29-If the state machine has reached an end state, the VMM resets the state machine to the start state (420). From that point on, the VMM can emulate I/O to the I/O device in a conventional manner by trapping future low-level I/O accesses by the OS (preventing those accesses from reaching the actual device), reconstructing high-level I/O accesses, and performing the high-level I/O accesses with its own driver.) 

disassociating the virtual function I/O device from the virtual machine. (See para 003- executes a privileged instruction, and the VMM simulates that instruction to maintain the illusion that the operating system has sole control of the hardware.  See also para 23-29)

Lowell does not explicitly recite identifying a physical I/O device of a first host computer system, identifying a virtual function I/O device of the plurality of virtual function I/O devices, wherein the virtual function I/O device is associated with a virtual machine running on the first host computer system; and wherein the virtual function I/O device implements a virtual network interface card that bypasses virtual networking implemented by the first host computer system;
substituting, without reconfiguring the virtual machine,
copying, from the first computer system to a second host computer system, a plurality of memory pages associated with the virtual machine; responsive to stopping the virtual machine at the first host computer system, copying a virtual processor state from the first computer system to the second host computer system, and re-starting the virtual machine at the second host computer system;
responsive to re-starting the virtual machine at the second host computer system, re-associating the virtual function I/O device with the virtual machine;

However Khan recites identifying a physical I/O device of a first host computer system, identifying a virtual function I/O device of the plurality of virtual function I/O devices, wherein the virtual function I/O device is associated with a virtual machine running on the first host computer system; (See Figure 1A, Column 5, Lines 59 – Column 6, Line 20, whereby the reference recites a plurality of virtual machines, A-C which are each associated with a respective distinct and exclusive task such as A representing certain types of processors, B representing network controllers, and C representing network controllers and interfaces)

and wherein the virtual function I/O device implements a virtual network interface card that bypasses virtual networking implemented by the first host computer system; (See Column 6, 4-20, “Virtual machine B 101(b) may be in communication with a virtual network interface controller (NIC) B 202(b) via data path B 201(b).  Virtual NIC B 202(b) may be configured to perform network operations such as sending and receiving packets.  Virtual NIC B 202(b) may be in communication with a network interface B 202(d) via an internal bus 202(c).  Network interface B 202(d) may be any suitable interface to a computer network.  In one example, network interface B 202(d) may be a physical Ethernet port.” Figure 2, elements 202(b, d, e, and g show distinct virtual network interface cards whereby if one is used the other would be bypassed. In addition the network interface cards themselves are already a bypass since they are not present on the server or host side but rather are connected to a separate offload engine, see Figure 2 elements 101, 202, and 202b, d, e, and g.)

substituting, without reconfiguring the virtual machine, (See Column 9, Line 55- Column 10, Line 3. virtual machine information and configuration data is copied to the second server. Copying information over is not reconfiguring.)

copying, from the first computer system to a second host computer system, a plurality of memory pages associated with the virtual machine; (See Column 9, Line 55- Column 10, Line 15-35. it may be necessary to copy each of VM information 411, VM configuration data 412, state 413, and VM memory 414 from server computer A 401 to server computer B 402. One solution to this issue is to perform a preliminary copy of the entire state 413 and VM memory 414, and then perform a second copy that only copies memory pages)

responsive to stopping the virtual machine at the first host computer system, copying a virtual processor state (See Figure 4, element 413) from the first computer system to the second host computer system, re-starting the virtual machine at the second host computer system; (See Column 13-14 and Figures 8-9, specifically steps 801-804 and 901-904)

responsive to re-starting the virtual machine at the second host computer system, (See Column 13-14 and Figures 8-9, specifically steps 801-804 and 901-904)
re-associating the virtual function I/O device with the virtual machine;(see column 3 line 38-45- The hypervisor can also inspect an I/O logging buffer for each of one or more I/O devices associated with the virtual machine to determine the memory addresses of any direct memory access (DMA) or other out of band memory write operations that were performed since the preliminary copy. The hypervisor can then perform a secondary copy of the modified memory pages and addresses to the second server computer. See also column 6 line 30-32- Hypervisor 101(d) may, for example, be configured to create, start, monitor, stop, and delete virtual machines)

	
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the migrating of Khan for the emulation in Lowell since “Virtual machines can allow multiple guest operating systems (guest OSes) to run within a single physical machine.  Running computing tasks as virtual machines can allow improved utilization of computing resources and can facilitate the transfer of computing tasks between computers.” ( See Khan, Column 1, Lines 15-21)

Lowell and Khan do not explicitly recite wherein the physical I/O device is represented by a plurality of virtual function I/O devices appearing in a configuration address space of the first host computer system.

However Belay recites wherein the physical I/O device is represented by a plurality of virtual function I/O devices appearing in a configuration address space of the first host computer system. (Belay. [0003] When the host computer includes a Memory Management Unit (MMU) as part of its hardware architecture, the virtualization software, for example, the hypervisor, is able to provide device drivers of a VM's gust operating system (OS) mappings between the VM's virtual addresses used by the device drivers of the guest OS to transmit instructions to devices through memory mapped I/O techniques and machine addresses of the host computer that have been mapped to I/O control registers within the corresponding physical devices.  These MMU mappings enable the device drivers of a guest OS to transmit device instructions directly to their corresponding physical devices by writing such instructions into addresses of the VM's own virtual address space that have been allocated to the physical device through memory mapped I/O.”)

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the mapping of addresses in Belay with the stopping/migrating/restarting of Khan for the emulation in Lowell since this would allow for memory management and load balancing. (Belay. Paragraph 1-3)


Regarding Claim 5 
Lowell and Khan do not recite wherein intercepting the virtual machine calls comprises re-mapping, to a hypervisor memory buffer, a memory address associated with the virtual function I/O device.
However Belay recites wherein intercepting the virtual machine calls comprises re-mapping, to a hypervisor memory buffer, a memory address associated with the virtual function I/O device. (Belay. [0003] When the host computer includes a Memory Management Unit (MMU) as part of its hardware architecture, the virtualization software, for example, the hypervisor, is able to provide device drivers of a VM's gust operating system (OS) mappings between the VM's virtual addresses used by the device drivers of the guest OS to transmit instructions to devices through memory mapped I/O techniques and machine addresses of the host computer that have been mapped to I/O control registers within the corresponding physical devices.  These MMU mappings enable the device drivers of a guest OS to transmit device instructions directly to their corresponding physical devices by writing such instructions into addresses of the VM's own virtual address space that have been allocated to the physical device through memory mapped I/O.”)


Regarding Claim 6
Lowell and Khan do not explicitly recite wherein the virtual function I/O device is provided by a single root I/O virtualization (SR-IOV) device.

However Belay recites wherein the virtual function I/O device is provided by a single root I/O virtualization (SR-IOV) device. (Belay. Paragraph 2)

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize SR-IOV of Belay for the virtual device of Lowell and Khan since “Single Root I/O Virtualization (SR-IOV) enables multiple VM’s on a single host computer to share resources…” (Belay. Paragraph 2)

Regarding Claim 7 
Lowell does not disclose copying an execution state of the virtual machine to the second host computer system.
Khan further discloses copying an execution state of the virtual machine to the second host computer system. (See Column 9, Line 55- Column 10, Line 15-35. it may be necessary to copy each of VM information 411, VM configuration data 412, state 413, and VM memory 414 from server computer A 401 to server computer B 402.)



Regarding Claim 21 
Lowell and Khan do not explicitly recite causing the virtual machine to use the virtual function I/O device in a pass- through mode. 
However Belay teaches causing the virtual machine to use the virtual function I/O device in a pass- through mode. (Belay. Paragraph 3-4-. When the VM is migrated to a destination host computer, pass-through devices at the destination host computer are mapped into the VM, and corresponding device drivers are reloaded into the guest OS. The process of tearing down a device driver at a source host computer and reloading it at a destination host computer can consume a lot of time, resulting in longer periods of service interruption during VM migration.) 

Regarding Claim 27
 Lowell does not recite responsive to detecting a page fault caused by an attempted access by the virtual machine to a memory page that has not yet been copied to the second computer system, copying contents of the memory page from the first host computer system to the second host computer system. 

However Khan further recites wherein re-starting the virtual machine at the second host computer system further comprises: responsive to detecting a page fault caused by an attempted access by the virtual machine to a memory page that has not yet been copied to the second computer system, copying contents of the memory page from the first host computer system to the second host computer system. (Khan. Figure 4-5. Column 9, Lines 27-37 and Column 10, 13-23) 

Regarding Claim 32
 Lowell does not recite wherein the virtual function I/O device is exclusively associated with a virtual machine. 
However Khan recites wherein the virtual function I/O device is exclusively associated with a virtual machine. (Khan. Column 6, 4-20, “Virtual machine B 101(b) may be in communication with a virtual network interface controller (NIC) B 202(b) via data path B 201(b).  Virtual NIC B 202(b) may be configured to perform network operations such as sending and receiving packets.  Virtual NIC B 202(b) may be in communication with a network interface B 202(d) via an internal bus 202(c).  Network interface B 202(d) may be any suitable interface to a computer network.  In one example, network interface B 202(d) may be a physical Ethernet port.” Figure 2, elements 202(b, d, e, and g) show distinct virtual network interface cards which denotes exclusive association.)

8.	Claim(s) 8,  12-15, 18-19, 23, 25 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell U.S. Patent Publication No. 2005/0076155 in view of Khan et al. U.S. Patent No. 9733980 and further in view of Belay U.S. Patent Publication No. 2010/0250824 and still further in view of Mines et al. (“Post-copy based live virtual machine migration using adaptive pre-paging and dynamic self-ballooning “In Proceedings of the 2009 ACM SIGPLAN/SIGOPS international conference on Virtual execution environments (pp. 51-60).

Regarding claim 8 and 14
Lowell teaches a memory; and a processing device, operatively coupled to the memory, to; (fig 1)

identifying a virtual function I/O device associated with a virtual machine; (see para 23-29-The VMM commences emulation in the middle of the I/O device operation, the emulation could commence in the middle of an I/O sequence.  VMM has identified an interval between I/O sequences, the VMM can put the state machine for the emulated device in a start state, and commence emulation.) 

creating an emulated input/output (I/O) device corresponding to the virtual function I/O device; (See para 004, “In those other systems, the driver in the OS attempts to perform I/O as if that driver controlled the I/O device, but the VMM intercepts those attempts and instead performs the I/O on that driver's behalf, using the VMM device driver.  I/O performed in this manner is called "emulated I/O." When interrupts from an I/O device occur, interrupt handlers in the VMM drivers get control first.  They process the interrupt, and then, as needed, deliver the interrupt to the appropriate handler among the OS's device drivers.”)

substituting, the virtual machine, the virtual function I/O device with the emulated I/O device; (See para 003- to maintain the illusion alludes to the transparent substitution.)

intercepting, by a processing device of the first host computer system, a virtual machine call to the virtual function I/O device; (See para 23-29-I/O device to trap to a handler in the VMM. The VMM then allows the trapping access to proceed (414) by emulating the instruction, single stepping the machine, etc. Next, the VMM checks whether there is a valid transition in the state machine from the current state for the trapped operation (416). If there is not, the VMM returns the state machine to the start state and awaits another trap (410). If there is a valid transition for the trapped operation, the VMM updates the state of the state machine as usual and checks whether the state machine has reached an end state (418)

processing the intercepted virtual machine call using the emulated I/O device; (See para 23-29-If the state machine has reached an end state, the VMM resets the state machine to the start state (420). From that point on, the VMM can emulate I/O to the I/O device in a conventional manner by trapping future low-level I/O accesses by the OS (preventing those accesses from reaching the actual device), reconstructing high-level I/O accesses, and performing the high-level I/O accesses with its own driver.) 

disassociating the virtual function I/O device from the virtual machine. (See para 003- executes a privileged instruction, and the VMM simulates that instruction to maintain the illusion that the operating system has sole control of the hardware.  See also para 23-29)

Lowell does not explicitly recite identifying a physical I/O device of a first host computer system, identifying a virtual function I/O device of the plurality of virtual function I/O devices, wherein the virtual function I/O device is associated with a virtual machine running on the first host computer system; and wherein the virtual function I/O device implements a virtual network interface card that bypasses virtual networking implemented by the first host computer system;
substituting, without reconfiguring the virtual machine,
copying, from the first computer system to a second host computer system, a plurality of memory pages associated with the virtual machine; responsive to stopping the virtual machine at the first host computer system, copying a virtual processor state and non-pageable memory from the first computer system to the second host computer system, and re-starting the virtual machine at the second host computer system;

However Khan recites identifying a physical I/O device of a first host computer system, identifying a virtual function I/O device of the plurality of virtual function I/O devices, wherein the virtual function I/O device is associated with a virtual machine running on the first host computer system; (See Figure 1A, Column 5, Lines 59 – Column 6, Line 20, whereby the reference recites a plurality of virtual machines, A-C which are each associated with a respective distinct and exclusive task such as A representing certain types of processors, B representing network controllers, and C representing network controllers and interfaces)

and wherein the virtual function I/O device implements a virtual network interface card that bypasses virtual networking implemented by the first host computer system; (See Column 6, 4-20, “Virtual machine B 101(b) may be in communication with a virtual network interface controller (NIC) B 202(b) via data path B 201(b).  Virtual NIC B 202(b) may be configured to perform network operations such as sending and receiving packets.  Virtual NIC B 202(b) may be in communication with a network interface B 202(d) via an internal bus 202(c).  Network interface B 202(d) may be any suitable interface to a computer network.  In one example, network interface B 202(d) may be a physical Ethernet port.” Figure 2, elements 202(b, d, e, and g show distinct virtual network interface cards whereby if one is used the other would be bypassed. In addition the network interface cards themselves are already a bypass since they are not present on the server or host side but rather are connected to a separate offload engine, see Figure 2 elements 101, 202, and 202b, d, e, and g.)

substituting, without reconfiguring the virtual machine, (See Column 9, Line 55- Column 10, Line 3. virtual machine information and configuration data is copied to the second server. Copying information over is not reconfiguring.)

copying, from the first computer system to a second host computer system, a plurality of memory pages associated with the virtual machine; (See Column 9, Line 55- Column 10, Line 15-35. it may be necessary to copy each of VM information 411, VM configuration data 412, state 413, and VM memory 414 from server computer A 401 to server computer B 402. One solution to this issue is to perform a preliminary copy of the entire state 413 and VM memory 414, and then perform a second copy that only copies memory pages)

responsive to stopping the virtual machine at the first host computer system, copying a virtual processor state (See Figure 4, element 413) from the first computer system to the second host computer system, re-starting the virtual machine at the second host computer system; (See Column 13-14 and Figures 8-9, specifically steps 801-804 and 901-904)

	
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the migrating of Khan for the emulation in Lowell since “Virtual machines can allow multiple guest operating systems (guest OSes) to run within a single physical machine.  Running computing tasks as virtual machines can allow improved utilization of computing resources and can facilitate the transfer of computing tasks between computers.” ( See Khan, Column 1, Lines 15-21)

Lowell and Khan do not explicitly recite wherein the physical I/O device is represented by a plurality of virtual function I/O devices appearing in a configuration address space of the first host computer system.

However Belay recites wherein the physical I/O device is represented by a plurality of virtual function I/O devices appearing in a configuration address space of the first host computer system. (Belay. [0003] When the host computer includes a Memory Management Unit (MMU) as part of its hardware architecture, the virtualization software, for example, the hypervisor, is able to provide device drivers of a VM's gust operating system (OS) mappings between the VM's virtual addresses used by the device drivers of the guest OS to transmit instructions to devices through memory mapped I/O techniques and machine addresses of the host computer that have been mapped to I/O control registers within the corresponding physical devices.  These MMU mappings enable the device drivers of a guest OS to transmit device instructions directly to their corresponding physical devices by writing such instructions into addresses of the VM's own virtual address space that have been allocated to the physical device through memory mapped I/O.”)

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the mapping of addresses in Belay with the stopping/migrating/restarting of Khan for the emulation in Lowell since this would allow for memory management and load balancing. (Belay. Paragraph 1-3)

The combination of Lowell, Khan and Belay does not teach copy a non-pageable memory state to the peer host computer system.

However, Hines teaches copy a non-pageable memory state to the peer host computer system. (See page 5-6The pseudo-paging approach is illustrated in Figure 3. Page-fault detection and servicing is implemented through the use of two loadable kernel modules, one inside the migrating VM and one inside Domain 0 at the source node. As soon as migration is initiated, the memory pages of the migrating VM at the source are swapped out to a pseudo-paging device exposed by the MemX module in the guest VM. This “swap” is performed without copies using a lightweight MFN exchange mechanism (described below), after which the pages are mapped to Domain 0 at the source. CPU state and non-pageable memory are then transferred to the target node during downtime)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the teachings of emulated system of Lowell to include a copy a non-pageable memory state to the peer host computer system by Hines in the system of Lowell, Khan and Belay for the evaluation of post-copy based live migration for virtual machines (VMs) across a Gigabit LAN. Another motivation to combine is to reduce the number of network-bound page faults to within 21% of the VM’s working set for large workloads and eliminate the transfer of free memory pages in both migration schemes through a dynamic self-ballooning (DSB) mechanism. (see Abstract Hines)



Regarding Claim 12 and 19
Lowell and Khan do not explicitly recite wherein the virtual function I/O device is provided by a single root I/O virtualization (SR-IOV) device.
However Belay recites wherein the virtual function I/O device is provided by a single root I/O virtualization (SR-IOV) device. (Belay. Paragraph 2)

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize SR-IOV of Belay for the virtual device of Lowell and Khan since “Single Root I/O Virtualization (SR-IOV) enables multiple VM’s on a single host computer to share resources…” (Belay. Paragraph 2)




Regarding Claim 13 
Lowell does not disclose copying an execution state of the virtual machine to the second host computer system.
Khan further discloses copying an execution state of the virtual machine to the second host computer system. (See Column 9, Line 55- Column 10, Line 15-35. it may be necessary to copy each of VM information 411, VM configuration data 412, state 413, and VM memory 414 from server computer A 401 to server computer B 402.)


Regarding Claim 15 
Lowell further discloses stop the virtual machine at the first host computer system; and re-start the virtual machine at the second host computer system. (Lowell. Paragraph 23-30, 45, and 49)

Regarding Claim 18 and 33 
Lowell and Khan do not recite wherein intercepting the virtual machine calls comprises re-mapping, to a hypervisor memory buffer, a memory address associated with the virtual function I/O device.
However Belay recites wherein intercepting the virtual machine calls comprises re-mapping, to a hypervisor memory buffer, a memory address associated with the virtual function I/O device. (Belay. [0003] When the host computer includes a Memory Management Unit (MMU) as part of its hardware architecture, the virtualization software, for example, the hypervisor, is able to provide device drivers of a VM's gust operating system (OS) mappings between the VM's virtual addresses used by the device drivers of the guest OS to transmit instructions to devices through memory mapped I/O techniques and machine addresses of the host computer that have been mapped to I/O control registers within the corresponding physical devices.  These MMU mappings enable the device drivers of a guest OS to transmit device instructions directly to their corresponding physical devices by writing such instructions into addresses of the VM's own virtual address space that have been allocated to the physical device through memory mapped I/O.”)

Regarding Claim 23 and 25
 Lowell and Khan do not explicitly recite causing the virtual machine to use the virtual function I/O device in a pass- through mode. 
However Belay recites causing the virtual machine to use the virtual function I/O device in a pass- through mode. (Belay. Paragraph 3-4-When the VM is migrated to a destination host computer, pass-through devices at the destination host computer are mapped into the VM, and corresponding device drivers are reloaded into the guest OS. The process of tearing down a device driver at a source host computer and reloading it at a destination host computer can consume a lot of time, resulting in longer periods of service interruption during VM migration.) 



Regarding Claim 34 and 36
Lowell does not recite responsive to detecting a page fault caused by an attempted access by the virtual machine to a memory page that has not yet been copied to the second computer system, copying contents of the memory page from the first host computer system to the second host computer system. 

However Khan further recites wherein re-starting the virtual machine at the second host computer system further comprises: responsive to detecting a page fault caused by an attempted access by the virtual machine to a memory page that has not yet been copied to the second computer system, copying contents of the memory page from the first host computer system to the second host computer system. (Khan. Figure 4-5. Column 9, Lines 27-37 and Column 10, 13-23) 

Regarding Claim 35
Lowell does not recite wherein the virtual function I/O device is exclusively associated with a virtual machine.
However Khan recites wherein the virtual function I/O device is exclusively associated with a virtual machine. (Khan. Column 6, 4-20, “Virtual machine B 101(b) may be in communication with a virtual network interface controller (NIC) B 202(b) via data path B 201(b).  Virtual NIC B 202(b) may be configured to perform network operations such as sending and receiving packets.  Virtual NIC B 202(b) may be in communication with a network interface B 202(d) via an internal bus 202(c).  Network interface B 202(d) may be any suitable interface to a computer network.  In one example, network interface B 202(d) may be a physical Ethernet port.” Figure 2, elements 202(b, d, e, and g) show distinct virtual network interface cards which denotes exclusive association.)



Conclusion

9.           Claims 1, 5-8, 12-15, 18-19, 21, 23, 25, 27 and 32-36 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140359607 A1 Tsirkin et al.

Discussing a method adjusting the rate of transmission of the execution state of a virtual machine undergoing live migration. 
US 20120110237 A1 LI et al.

Discussing a method for online migrating from a physical machine to a virtual machine are provided.

10.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147